Order entered November 30, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01545-CV

                 IN THE MATTER OF DEMPSTER A. ROSS

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-02315-2019

                                      ORDER

      Before the Court is appellant’s November 23, 2020 third motion for

extension of time to file his brief. We GRANT the motion and ORDER the brief

be filed no later than January 8, 2021. As the brief was first due June 19, 2020, we

caution appellant that failure to file the brief may result in dismissal of the appeal

without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE